Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending for examination. Claims 1, 6, and 11 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020, 06/02/2020, and 08/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "log-multiply computing module", in claim 1 "conversion computing module " in claims 1-3, and "a summation computing module" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a log-multiply computing module" and "a conversion computing module" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification appears to only describe the functions of the "log-multiply computing module" and "conversion computing module", and not the corresponding structure in Fig. 1 and throughout the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-5 are directed to a system, claims 6-10 are directed to a computer-implemented method, and claims 11-15 is directed toward a non-transitory computer-readable medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claim 1 
determine that the operation is associated with a machine-learning algorithm, (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
a log-multiply computing module configured to determine a third log-domain number as a linear domain product of a first log-domain number and a second log-domain number, associated with the operation, wherein the determination is based on a summation of the first log- domain number and the second log-domain number (Other than the recitation of generic computer equipment (“log-multiply computing module”), this limitation appears to be a recitation of mathematical calculations.); 
a conversion computing module configured to convert the third log-domain number to a first linear-domain number that approximates the third log-domain number (Other than the recitation of generic computer equipment (“conversion computing module”), this limitation appears to be a recitation of mathematical calculations and a mental process.); and 
a summation computing module configured to generate a summed result as a sum of a second linear-domain number, associated with the operation, and the first linear-domain number (Other than the recitation of generic computer equipment (“summation computing module”), this limitation appears to be a recitation of mathematical calculations.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claim 1 
A system, comprising: a processor configured to receive a request for an operation to be performed, and in response, route the operation to a computing circuit configured to perform the operation, wherein the computing circuit comprises: (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. The “system”, “computing circuit” and “processor” are understood to be generic computer equipment.)
log-multiply computing module (The log-multiply computing module is understood to be generic computer equipment and/or instructions to apply the abstract idea.)
conversion computing module (The conversion computing module is understood to be generic computer equipment and/or instructions to apply the abstract idea.)
summation computing module (The summation computing module is understood to be generic computer equipment.)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claim 1 
A system, comprising: a processor configured to receive a request for an operation to be performed, and in response, route the operation to a computing circuit configured to perform the operation, wherein the computing circuit comprises: (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The “system”, “computing circuit” and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
log-multiply computing module (The log-multiply computing module is understood to be generic computer equipment and/or instructions to apply the abstract idea. See MPEP 2106.05(f).)
conversion computing module (The conversion computing module is understood to be generic computer equipment and/or instructions to apply the abstract idea. See MPEP 2106.05(f).)
summation computing module (The summation computing module is understood to be generic computer equipment. See MPEP 2106.05(f).)

Step 2A, Prong 1

Regarding Claims 6 and 11
determining that the operation is associated with a machine-learning algorithm, and in response (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), and 
determining a third log-domain number as a linear domain product of a first log- domain number and a second log-domain number, associated with the operation, wherein the determination is based on a summation of the first log-domain number and the second log-domain number (This limitation appears to be a recitation of mathematical calculations.); 
converting the third log-domain number to a first linear-domain number that approximates the third log-domain number (This limitation appears to be a recitation of mathematical calculations and mental process.); and 
summing, as a third linear-domain number, the first linear-domain number and a second linear-domain number associated with the operation (This limitation appears to be a recitation of mathematical calculations.).

Step 2A, Prong 2

Regarding Claims 6 and 11
receiving a request for an operation to be performed (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.); 
route the operation to a computing circuit (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. The “computing circuit” is understood to be generic computer equipment.);
performing, at the computing circuit, the operation, including: (The “computing circuit” is understood to be generic computer equipment.)

Step 2B

Regarding Claims 6 and 11
receiving a request for an operation to be performed (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)); 
route the operation to a computing circuit (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The “computing circuit” is understood to be generic computer equipment. See MPEP 2106.05(f).);
performing, at the computing circuit, the operation, including: (The “computing circuit” is understood to be generic computer equipment. See MPEP 2106.05(f).)

Step 2A, Prong 1 
	
	Regarding Claim 2, 7, and 12
wherein the conversion computing module is further configured to receive the third linear-domain number, convert the third linear-domain number to a fourth log- domain number, (These limitations appear to be a recitation of mathematical calculations.)

	Regarding Claim 3
wherein the conversion computing module is further configured to: identify a look-up table (LUT) that stores correspondence between log-domain numbers and approximated linear numbers (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and identify, based on the LUT, the first linear-domain number that corresponds to the third log-domain number (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 4
wherein the summation module includes a Kulisch accumulator. (This limitation appears to be a recitation of mathematical calculations.)

Regarding Claim 5
wherein the summation module includes a floating-point accumulator. (This limitation appears to be a recitation of mathematical calculations.)

Regarding Claim 8 and 13
wherein converting the third log-domain number to the first linear-domain number further comprises: identifying a look-up table (LUT) that stores correspondence between log-domain numbers and approximated linear numbers (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); identifying, based on the LUT, the first linear-domain number that corresponds to the third log-domain number (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);

Regarding Claim 9 and 14
wherein the summation of the first linear number and the second linear number is determined using a Kulisch accumulator. (This limitation appears to be a recitation of mathematical calculations.)

Regarding Claims 10 and 15
wherein the summation of the first linear number and the second linear number is determined using a floating-point accumulator. (This limitation appears to be a recitation of mathematical calculations.)

Step 2A, Prong 2 dependent claims

Regarding Claim 2, 7, and 12
and output the fourth log-domain number. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity.)

Regarding Claim 8 and 13
and outputting the first linear-domain number. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity.)

Step 2B dependent claims

Regarding Claim 2, 7, and 12
and output the fourth log-domain number. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 8 and 13
and outputting the first linear-domain number. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. ("LogTOTEM: A Logarithmic Neural Processor and its Implementation on an FPGA Fabric", hereinafter "Lee").

Regarding Claim 1
Lee discloses: A system, comprising: a processor configured to ([Fig 8]) receive a request for an operation to be performed ([Abstract] “a neural network architecture optimised for use with the Reactive Tabu Search (RTS) training algorithm.” Examiner reads the input/use of the neural network as a received request to perform an operation.), determine that the operation is associated with a machine-learning algorithm, and in response, route the operation to a computing circuit configured to perform the operation ([Abstract] “The neural network is built using the hybrid-Logarithmic Number System (hybrid-LNS) instead of the traditional fixed-point methods for the multiply accumulate (MAC) unit contained in each neuron.” [Page 5 Section VI. Results] “The results here concentrate on the hardware implications of using the Hybrid-Log MAC unit.” Examiner reads a neural network as the machine learning algorithm and the multiply accumulate unit as the computing circuit that performs MAC operation on the routed input data.), wherein the computing circuit comprises: 
a log-multiply computing module ([Fig 4b “Log Multiple box”]) configured to determine a third log-domain number ([Fig 4b] “wn”) as a linear domain product of a first log-domain number and a second log-domain number, associated with the operation ([Section IV] “In the LNS, a number x is represented as a fixed-point value… A major advantage of the LNS is that multiplication and division in the linear domain is simply replaced by addition or subtraction in the log domain.”), wherein the determination is based on a summation of the first log-domain number and the second log-domain number ([Fig 4b] “                        
                            
                                
                                    w
                                
                                
                                    n
                                
                            
                            =
                            l
                            o
                            
                                
                                    g
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            ±
                            l
                            o
                            
                                
                                    g
                                
                                
                                    2
                                
                            
                            
                                
                                    y
                                
                                
                                    n
                                
                            
                        
                    ” the two operands xn  (i.e. first number) and yn (i.e. second number) are added in the log multiply clock.); 
a conversion computing module ([Fig 4b “Log/Lin” box]) configured to convert the third log-domain number to a first linear-domain number that approximates the third log-domain number ([Page 1 Section Introduction right col 2nd para] “This technique requires the use of efficient Lin2Log and Log2Lin converter algorithms to translate numbers from one domain to the other.” [Page 4 Section C right col 1st para] “the Log2Lin converter is part of each hybrid-LNS neuron. Its functionality is straightforward and is outlined in Figure 6. It performs the operation of the Log2Lin unit in reverse. In the simplest version a barrel shifter is used to shift the log fraction by I bits as determined by the integer.” [Fig 4(b) and Fig 6] Examiner reads the Log2Lin converter (i.e. log to linear converter) as reverting the operand “wn” to its linear form (see fig 4b) using LUT and barrel shifter seen in fig 6.); and 
a summation computing module ([Fig 4b “linear addition” box]) configured to generate a summed result as a sum of a second linear-domain number, associated with the operation, and the first linear-domain number ([Page 4 Section C right col 1st para and Fig 4(b)] “Once the data is back in the Linear domain a normal 2's complement accumulator can then be used” Examiner interprets the accumulator summing all vn values from the log2in converter (See fig 4) as a third linear-domain number.).

Regarding Claim 6
Lee discloses: A computer-implemented method, comprising: 
receiving a request for an operation to be performed ([Abstract] “a neural network architecture optimised for use with the Reactive Tabu Search (RTS) training algorithm.” Examiner reads the input/use of the neural network as a received request to perform an operation.); 
determining that the operation is associated with a machine-learning algorithm, and in response, route the operation to a computing circuit ([Abstract] “The neural network is built using the hybrid-Logarithmic Number System (hybrid-LNS) instead of the traditional fixed-point methods for the multiply accumulate (MAC) unit contained in each neuron.” [Page 5 Section VI. Results] “The results here concentrate on the hardware implications of using the Hybrid-Log MAC unit.” Examiner reads a neural network as the machine learning algorithm and the multiply accumulate unit as the computing circuit that performs MAC operation on the routed input data.); and 
performing, at the computing circuit, the operation, including: determining a third log-domain number ([Fig 4b] “wn”) as a linear domain product of a first log-domain number and a second log-domain number, associated with the operation ([Section IV] “In the LNS, a number x is represented as a fixed-point value… A major advantage of the LNS is that multiplication and division in the linear domain is simply replaced by addition or subtraction in the log domain.”), wherein the determination is based on a summation of the first log-domain number and the second log-domain number ([Fig 4b] “                        
                            
                                
                                    w
                                
                                
                                    n
                                
                            
                            =
                            l
                            o
                            
                                
                                    g
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            ±
                            l
                            o
                            
                                
                                    g
                                
                                
                                    2
                                
                            
                            
                                
                                    y
                                
                                
                                    n
                                
                            
                        
                    ” the two operands xn  (i.e. first number) and yn (i.e. second number)are added in the log multiply clock.); 
converting the third log-domain number to a first linear-domain number that approximates the third log-domain number ([Page 1 Section Introduction right col 2nd para] “This technique requires the use of efficient Lin2Log and Log2Lin converter algorithms to translate numbers from one domain to the other.” [Page 4 Section C right col 1st para] “the Log2Lin converter is part of each hybrid-LNS neuron. Its functionality is straightforward and is outlined in Figure 6. It performs the operation of the Log2Lin unit in reverse. In the simplest version a barrel shifter is used to shift the log fraction by I bits as determined by the integer.” [Fig 4(b) and Fig 6] Examiner reads the Log2Lin converter (i.e. log to linear converter) as reverting the operand “wn” to its linear form (see fig 4b) using LUT and barrel shifter seen in fig 6.); and 
summing, as a third linear-domain number, the first linear-domain number and a second linear-domain number associated with the operation ([Page 4 Section C right col 1st para and Fig 4(b)] “Once the data is back in the Linear domain a normal 2's complement accumulator can then be used” Examiner interprets the accumulator summing all vn values from the log2in converter (See fig 4) as a third linear-domain number.).

Regarding Claim 11
Lee discloses: A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations ([Fig 8]) comprising: (The rest of the limitations are similar to corresponding claim 6 and are rejected on the same grounds.)

Regarding Claim 2
Lee discloses: The system of claim 1, wherein the conversion computing module is further configured to receive the third linear-domain number, convert the third linear-domain number to a fourth log-domain number, and output the fourth log-domain number ([Abstract] “The architecture is based on the existing TOTEM VLSI chip and contains 32 neurons each having a 256 x 10-bit weight RAM.” [Page 4 Section V. FPGA IMPLEMENTATION OF A LOG NEURON and Fig 7] “An outline of the log Neuron is shown in Figure 7. As expected it is similar in form to the hybrid-LNS "sum of products" shown in Figure 4(b). The only units required in the Log neuron itself are the Log adder, the Log2Lin converter and the accumulator.” Examiner reads the weights of multiple layers/neurons of a neural network as generating the forth log-domain.).

Regarding Claim 3
Lee discloses: The system of claim 1, wherein the conversion computing module is further configured to: identify a look-up table (LUT) that stores correspondence between log-domain numbers and approximated linear numbers ([Page 3 last para to Page 4 first para] “Although the hybrid LNS processor does not need an LUT for addition and subtraction it does need to convert frequently between the linear and log domains.” Fig 5 discloses the Lin2Log converter is LUT. Fig 6 discloses Log2lin converter is LUT); and identify, based on the LUT, the first linear-domain number that corresponds to the third log-domain number ([Fig 4b] the first linear-domain number (i.e. xn prior to lin2log conversion by LUT) that corresponds to the third log-domain number (i.e. wn) wherein the hybrid-LNS Neuron is identifying an output based on xn and wn).

Regarding Claim 7
(CLAIM 7 CORRESPONDS TO CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 8
Lee discloses: The computer-implemented method of claim 6, wherein converting the third log-domain number to the first linear-domain number further comprises: identifying a look-up table (LUT) that stores correspondence between log-domain numbers and approximated linear numbers ([Page 3 last para to Page 4 first para] “Although the hybrid LNS processor does not need an LUT for addition and subtraction it does need to convert frequently between the linear and log domains.” Fig 5 discloses the Lin2Log converter is LUT. Fig 6 discloses Log2lin converter is LUT); identifying, based on the LUT, the first linear-domain number that corresponds to the third log-domain number ([Fig 4b] the first linear-domain number (i.e. xn prior to lin2log conversion by LUT) that corresponds to the third log-domain number (i.e. wn) wherein the hybrid-LNS Neuron is identifying an output based on xn and wn); and outputting the first linear-domain number ([Fig 4b] output vn).

Regarding Claim 12
(CLAIM 12 CORRESPONDS TO CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 13
(CLAIM 13 CORRESPONDS TO CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("LogTOTEM: A Logarithmic Neural Processor and its Implementation on an FPGA Fabric", hereinafter "Lee") in view of Uguen et al. ("Design-space exploration for the Kulisch accumulator" hereinafter "Uguen").

Regarding Claim 4
Lee discloses: The system of claim 1, 
Lee does not explicitly disclose: wherein the summation module includes a Kulisch accumulator.
However, Uguen discloses in the same field of endeavor: wherein the summation module includes a Kulisch accumulator ([Page 6 Section 6. Conclustion] “This paper presented several implementations of the Kulisch accumulator, an expensive but low-latency and highly accurate implementation of sums of products. These architectures allow to compute exact floating-point sums-of-products, whatever the size of the data” [Abstract and Section 2-4] also describe Kulisch accumulator for multiply-add.).
It would have been obvious of one of skill in the art at the time of filing to combine the hybrid-Logarithmic Number System taught by Lee with the Kulisch accumulator taught by Uguen. Doing so improves overall latency of large dot product calculations (Abstract, Uguen).

Regarding Claim 9
Lee in view of Uguen discloses: The computer-implemented method of claim 6, wherein the summation of the first linear number and the second linear number ([Fig 4b], Lee “vn”) is determined using a Kulisch accumulator ([Page 6 Section 6. Conclustion], Uguen “This paper presented several implementations of the Kulisch accumulator, an expensive but low-latency and highly accurate implementation of sums of products. These architectures allow to compute exact floating-point sums-of-products, whatever the size of the data” [Abstract and Section 2-4] also describe Kulisch accumulator for multiply-add.).

Regarding Claim 14
(CLAIM 14 CORRESPONDS TO CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Claim(s) 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("LogTOTEM: A Logarithmic Neural Processor and its Implementation on an FPGA Fabric", hereinafter "Lee") in view of Litvak et al. (US 20190164043, hereinafter "Litvak").

Regarding Claim 5
Lee discloses: The system of claim 1, 
Lee does not explicitly disclose: wherein the summation module includes a floating-point accumulator
However, Litvak discloses in the same field of endeavor: wherein the summation module includes a floating-point accumulator ([Para 0083] “For a neural processor circuit 218 including 8 neural engines 314 and each neural engine 314 including 256 MADs , the floating point mode of operation supports 128 multiply - add operations in parallel for each neural engine 314”).
It would have been obvious of one of skill in the art at the time of filing to combine the hybrid-Logarithmic Number System taught by Lee with the method for computation for convolutional neural network. Doing so can accumulate the results of the multiplications to obtain an output vector for a current layer (Abstract, Litvak).

Regarding Claim 10
Lee in view of Litvak discloses: The computer-implemented method of claim 6, wherein the summation of the first linear number and the second linear number([Fig 4b], Lee “vn”) is determined using a floating-point accumulator. ([Para 0083], Litvak “For a neural processor circuit 218 including 8 neural engines 314 and each neural engine 314 including 256 MADs, the floating point mode of operation supports 128 multiply - add operations in parallel for each neural engine 314”).

Regarding Claim 15
(CLAIM 15 CORRESPONDS TO CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giangarra et al. (US 6144977, hereinafter "Giangarra") also describes log domain operations of neural networks (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/           Examiner, Art Unit 2127                                                                                                                                                                                             

/ABDULLAH AL KAWSAR/           Supervisory Patent Examiner, Art Unit 2127